

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 54

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mr. Kennedy (for

			 himself, Mr. Lugar,

			 Mr. Dodd, Mr.

			 Biden, and Mr. Lautenberg)

			 submitted the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		

			 February 16, 2005 

			Committee discharged; considered and agreed

			 to

		

		RESOLUTION

		Paying tribute to John Hume.

		  

	

	

		

			Whereas John Hume is one of

			 the greatest advocates of peace and non-violence of our time;

		

			Whereas throughout the long

			 and difficult years of civil strife and turmoil, John Hume has dedicated his

			 life to achieving a peaceful, just, and lasting settlement of the conflict in

			 Northern Ireland;

		

			Whereas throughout the

			 turbulent years in Northern Ireland, John Hume never lost faith in the belief

			 that violence and terrorism are wrong, that a negotiated settlement is the only

			 realistic hope for peace, and that ancient antagonisms cannot be settled by

			 bombs and bullets;

		

			Whereas John Hume deserves

			 enormous credit for the peace process in Northern Ireland, which led to the

			 1998 Good Friday Agreement;

		

			Whereas John Hume’s enduring

			 vision of reconciliation, based on equal respect and recognition for both the

			 Protestant and Catholic traditions in Northern Ireland, has served as an

			 inspiration to those seeking peaceful resolution of conflicts in many other

			 parts of the world;

		

			Whereas John Hume has worked

			 consistently for the rights of the members of his community, beginning with the

			 launching of a credit union to provide assistance to the minority community to

			 purchase housing;

		

			Whereas John Hume’s

			 commitment was to effective programs and peaceful works, at a time when others

			 in his community increasingly urged or acquiesced to bombs and bullets;

		

			Whereas John Hume’s ideas and

			 eloquence lit a candle in the darkness of the violence in Northern Ireland,

			 kindled an increasing sense of hope in the minority community, and created new

			 possibilities for understanding between the opposing sides of the

			 conflict;

		

			Whereas John Hume's community

			 activity and involvement led directly to his long and distinguished political

			 career;

		

			Whereas John Hume brought

			 together a broad coalition of leaders who advocated non-violence and together

			 they founded the Social Democratic and Labour Party in 1970, which has been at

			 the forefront of years of significant efforts to achieve peace in Northern

			 Ireland;

		

			Whereas John Hume was the

			 first to emphasize the necessity of establishing an on-going Anglo-Irish

			 framework as the cornerstone for institutionalizing the process of

			 reconciliation to heal the divisions within Northern Ireland, between North and

			 South in Ireland, and between Great Britain and Ireland;

		

			Whereas in 1983, largely as a

			 result of the efforts of John Hume, the principal political parties in Ireland

			 and the Social Democratic and Labour Party in Northern Ireland established the

			 far-reaching New Ireland Forum;

		

			Whereas the New Ireland Forum

			 developed alternatives for progress and prepared the report that laid the

			 groundwork for an unprecedented new dialogue on Northern Ireland between

			 Britain and Ireland, culminating in November 1985 with the signing of the

			 historic Anglo-Irish Agreement by Prime Minister Margaret Thatcher of the

			 United Kingdom and Taoiseach Garret FitzGerald of Ireland;

		

			Whereas John Hume conducted

			 talks with Gerry Adams, the leader of Sinn Fein, before the Irish Republican

			 Army agreed to a cease-fire, showing great courage by taking significant

			 personal and political risks to achieve a lasting peace;

		

			Whereas those talks, together

			 with the December 1993 Joint Declaration by the British and Irish Governments,

			 led to the August 1994 cease-fire by the Irish Republican Army and the October

			 1994 cease-fire by the Loyalist paramilitaries and ultimately to the Good

			 Friday Agreement in 1998;

		

			Whereas John Hume served as

			 the Deputy Leader of the Social Democratic and Labour Party in Northern Ireland

			 until 1979, and its leader from 1979 to 2001;

		

			Whereas John Hume’s political

			 career has also included serving as a member of the Northern Ireland Assembly,

			 the European Parliament, and the British House of Commons;

		

			Whereas in his many visits to

			 the United States, John Hume has been a consistent ambassador for peace, urging

			 the cause of reconciliation and educating Congress and the country about the

			 issues in Northern Ireland;

		

			Whereas John Hume is well

			 respected in the United States and has had an important influence on United

			 States policy and on the American dimension of the Northern Ireland

			 question;

		

			Whereas John Hume is a

			 courageous leader of exceptional achievement and was honored for his leadership

			 in the cause of peace in Northern Ireland with the Nobel Peace Prize in 1998,

			 along with the leader of the Ulster Unionist Party, David Trimble;

		

			Whereas respect for John Hume

			 was the single most important influence in the development of the Friends of

			 Ireland in the United States Congress and in convincing leaders of the

			 Irish-American community throughout the United States to oppose political,

			 financial, or other support for the violence in Northern Ireland; and

		

			Whereas John Hume is retiring

			 this year after a long and brilliant career dedicated to the people of Northern

			 Ireland and to the cause of peace: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				pays tribute to John Hume for

			 his lifetime commitment to promoting reconciliation and achieving a lasting

			 peace in Northern Ireland; and

			

				(2)

				calls on all the parties in

			 Northern Ireland to redouble their effort to restore the trust that is

			 necessary to fully implement the Good Friday Agreement and to achieve stable

			 democratic institutions, peace, and justice in Northern Ireland.

			

